                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Keithon Dernard Southerland                                       Docket No. 7:09-CR-68-1FL

                               Petition for Action on Supervised Release

COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Keithon Dernard Southerland, who upon an earlier plea of guilty
to 18 U.S.C. § 922(g)(1), Possession of a Firearm and Ammunition by a Convicted Felon, was sentenced
by the Honorable Louise W. Flanagan, U.S. District Judge, on August 16, 2010, to the custody of the Bureau
of Prisons for a term of 105 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 36 months.

    Keithon Dernard Southerland was released from custody on July 21, 2017, at which time the term of
supervised release commenced. On May 10, 2018, Southerland was required to serve two days in jail
pursuant to the DROPS condition after he tested positive for marijuana. On July 18, 2018, Southerland was
reported to court for using marijuana and a five day DROPS sanction was imposed.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 14, 2018, Southerland submitted to urine testing and the result was positive for marijuana.
He admitted using marijuana to deal with stress related issues. He has been referred to drug treatment and
is now subject to a ten (10) day jail sanction pursuant to the DROPS condition. However, the Bureau of
Prisons has been unable to quickly schedule these placements, therefore, it is recommended the court
impose a condition requiring Southerland to be placed on location monitoring under the home detention
component. This sanction will require him to remain at his residence at all times except for employment,
treatment and other activities approved by the probation officer. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program for a period
      of 30 days. The defendant shall be restricted to their residence at all times except for pre-approved
      and scheduled absences for employment, education, religious activities, treatment, attorney visits,
      court appearances, court obligations or other activities as approved by the probation officer. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.

/s/ Robert L. Thornton                               /s/ John A. Cooper
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     Phone: 910-679-2046
                                                     Executed On: December 5, 2018
Keithon Dernard Southerland
Docket No. 7:09-CR-68-1FL
Petition For Action
Page 2



                                     ORDER OF THE COURT

                                7th
Considered and ordered this _________               December
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
